Pee Cukiam.
This suit was brought to recover the sum of $130 alleged to be due on a promissory note for $500. The case was tried by the court without a jury, resulting in a judgment for the plaintiff for $130. The defendant appeals and files two grounds of appeal or specifications of determinations with respect to which he is dissatisfied in point of law, viz., the promissory note sued on is void, being in violation of the statute. Pamph. L. 1914, p. 75, §§ 5, 6. This we think is so under that statute, the judgment of the District Court of East Orange will be reversed. A copy of the promissory note sued on is attached to and made a part of the agreed state of the case. It violates both the spirit and letter of the statute. The case of Consolidated Plan of New Jersey v. Shanholtz, 147 Atl. Rep. 401, is somewhat like the present ease. The reasons stated for holding the note void in that case are applicable to the facts of the present case. The judgment of the East Orange District Court is therefore reversed, with costs.